       Case 2:21-mj-00213-JTR         ECF No. 11   filed 04/19/21   PageID.41 Page 1 of 3




                                                                                   FILED IN THE
 1                                                                             U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 2
                                                                          Apr 19, 2021
 3
                                                                              SEAN F. MCAVOY, CLERK
                            UNITED STATES DISTRICT COURT
 4
                         EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                         No. 2:21-MJ-00213-JTR-1
 7
 8                       Plaintiff,                    ORDER FOLLOWING
                                                       INITIAL APPEARANCE
 9                        v.
10
     RONALD CRAIG ILG,
11
12                       Defendant.
13
           At Defendant’s April 19, 2021, initial appearance based on a Criminal
14
     Complaint, Defendant appeared via video while in custody at the Spokane County
15
     Jail. Attorney Carl Oreskovich represented the Defendant and appeared in Court.
16
     Assistant U.S. Attorneys Richard Barker and James Goeke represented the United
17
     States and also appeared in Court. United States Probation Officer Patrick Dennis
18
     was present telephonically. At the time of the hearing, Defendant consented to
19
     proceeding by video.
20
           Defendant was advised of, and acknowledged, his rights.
21
           Under federal law, including Rule 5(f) of the Federal Rules of Criminal
22
     Procedure, Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions from
23
     the Supreme Court and the Ninth Circuit interpreting Brady, the government has a
24
     continuing obligation to produce all information or evidence known to the
25
     government relating to guilt or punishment that might reasonably be considered
26
     favorable to the defendant’s case, even if the evidence is not admissible so long as
27
     it is reasonably likely to lead to admissible evidence. See United States v. Price, 566
28



     ORDER - 1
       Case 2:21-mj-00213-JTR      ECF No. 11    filed 04/19/21   PageID.42 Page 2 of 3




 1   F.3d 900, 913 n.14 (9th Cir. 2009). Accordingly, the court orders the government to
 2   produce to the defendant in a timely manner all such information or evidence.
 3         Information or evidence may be favorable to a defendant’s case if it either
 4   may help bolster the defendant’s case or impeach a prosecutor’s witness or other
 5   government evidence. If doubt exists, it should be resolved in favor of the defendant
 6   with full disclosure being made.
 7         If the government believes that a required disclosure would compromise
 8   witness safety, victim rights, national security, a sensitive law-enforcement
 9   technique, or any other substantial government interest, the government may apply
10   to the Court for a modification of the requirements of this Disclosure Order, which
11   may include in camera review and/or withholding or subjecting to a protective order
12   all or part of the information.
13         This Disclosure Order is entered under Rule 5(f) and does not relieve any
14   party in this matter of any other discovery obligation. The consequences for
15   violating either this Disclosure Order or the government’s obligations under Brady
16   include, but are not limited to, the following: contempt, sanction, referral to a
17   disciplinary authority, adverse jury instruction, exclusion of evidence, and dismissal
18   of charges.     Nothing in this Disclosure Order enlarges or diminishes the
19   government’s obligation to disclose information and evidence to a defendant under
20   Brady, as interpreted and applied under Supreme Court and Ninth Circuit precedent.
21   As the Supreme Court noted, “the government violates the Constitution’s Due
22   Process Clause ‘if it withholds evidence that is favorable to the defense and material
23   to the defendant’s guilt or punishment.’” Turner v. United States, 137 S. Ct. 1885,
24   1888 (2017), quoting Smith v. Cain, 565 U.S. 73, 75 (2012).
25         The preliminary and detention hearings are set for April 21, 2021 at
26   1:30 p.m., in person before the undersigned. IT IS ORDERED pending the
27   hearing, Defendant shall be detained in the custody of the United States Marshal
28   and produced for the hearing or until further order of the court.



     ORDER - 2
       Case 2:21-mj-00213-JTR     ECF No. 11    filed 04/19/21   PageID.43 Page 3 of 3




 1         The U.S. Probation Office shall prepare a Supplemental Pretrial Services
 2   Report prior to the detention hearing and shall notify defense counsel prior to
 3   interviewing Defendant.
 4         A status hearing is set for May 5, 2021, at 1:30 p.m., before the
 5   undersigned.
 6         IT IS SO ORDERED.
 7         DATED April 19, 2021.
 8
 9                               _____________________________________
                                           JOHN T. RODGERS
10                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 3
